DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Comment ~ Double Patenting
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Agreed. Examiner withdraws the previously made rejection.
Applicant’s arguments, see remarks pages 16-18, filed on 12/28/2021, with respect to Double Patenting have been fully considered and are persuasive.  The 35 Double Patenting rejection of claims 11, 14, 16, 17 and 20 has been withdrawn. (Note: Consulted QAS Justin Rider on 01/26/2022)

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 14, 16-17, and 20, the closet prior art does not specifically teach or reasonably suggest a determination unit configured to determine whether all of the plurality of radiographic imaging units are in the state prepared for the image-capturing, based on the state information acquired from the plurality of radiographic imaging units; and a display control unit configured to display information which represents a state prepared for stitch imaging on a display unit in a case where all of the plurality of radiographic imaging units are in the state prepared for the image-capturing, wherein the display control unit is further configured to individually display, for each of the plurality of radiographic imaging units, information which indicates whether or not the radiographic imaging unit is in the state prepared for the image-capturing, in a layout according to a layout relationship among the plurality of radiographic imaging units. Dependent claims 3-5, 7-9, 11-13, 15, and 21-25 are allowed for the reasons concerning the independent claims 1, 14, 16-17, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-5, 7-9, and 11-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        03/01/2022